Title: To John Adams from Arthur St. Clair, 13 August 1798
From: St. Clair, Arthur
To: Adams, John



Sir,
Cincinnati 13th. August 1798

A few days ago I received an Address from the Grand Jury for this County of Hamilton, which, as it contained very proper Sentiments respecting the present national Crisis, I promised them should be transmitted to You, and I now take the liberty to enclose the public Paper in which it is inserted: I cannot doubt, Sir, but they will be pleasing to You, and I beg leave to assure you that no pains will be spared to strengthen and disseminate them in every part of this extensive Territory, which is a very important appendage to the United States.
The military Spirit is up in this Country, which has taken the lead, and will be followed; but, to render it more certain, I set out in a few days on a tour, to review the militia, in all the upper Countries, and it is a great statisfaction to me that my health is so well reestablished as to be able to do it, at this time, without risque.
With perfect respect, I have the honor to be / Sir, / your obedient Servant

Ar. St. Clair